Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 3, 2007 ETHAN ALLEN INTERIORS INC. (Exact name of registrant as specified in its charter) Delaware 1-11692 06-1275288 (State or other jurisdiction of (Commission File Number) (I.R.S. Employer Identification No.) incorporation) Ethan Allen Drive Danbury, CT (Address of principal executive offices) (Zip Code) Registrants telephone number, including area code: (203) 743-8000 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e -4(c)) INFORMATION TO BE INCLUDED IN REPORT SECTION 5  CORPORATE GOVERNANCE AND MANAGEMENT Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On October 5, 2007, the Board of Directors of the Company promoted Nora Murphy, age 47, to the position of Executive Vice President, Style and Advertising for the Company and its subsidiary, Ethan Allen Global, Inc. Ms. Murphy had previously served as the Companys Vice President, Style, since October 2001. On October 5, 2007, the Board of Directors also promoted Corey Whitely, age 47, to the position of Executive Vice President, Operations for the Company and its subsidiary, Ethan Allen Global, Inc. Mr. Whitely previously served as Vice President, Operations for the Company since 2003, and Executive Vice President, Operations of Ethan Allen Operations, Inc., a subsidiary of the Company, since 2005. Mr. Whitely joined the Company in 1988 and has served in a series of positions of increasing responsibility since that time. On October 3, 2007, Edward Teplitz, Vice President, Retail Division of Ethan Allen Interiors Inc., resigned from the Company, effective immediately, to pursue other career opportunities. On October 5, 2007, the Board of Directors also promoted Lynda Stout, age 43, to the position of Vice President, Retail Division. Ms. Stout previously had served as Regional Project Manager of the Companys Retail Division for the Southern District since May 2006. Ms. Stout joined the Company in 2002 and has served in a series of positions of increasing responsibility since that time. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ETHAN ALLEN INTERIORS INC. Date: October 5, 2007 By: /s/M. Farooq Kathwari M. Farooq Kathwari Chairman, President and Chief Executive Officer 3
